In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-12-00524-CR


                         MATTHAN ETHRIDGE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                             On Appeal from the County Court
                                    Garza County, Texas
               Trial Court No. 10,707, Honorable John Lee Norman, Presiding

                                     January 7, 2014

                             ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Matthan Ethridge, appealed a judgment of conviction by jury finding

him guilty of the offense of driving while intoxicated, and sentence of confinement for a

period of 96 hours in the Garza County Jail. Appellant’s counsel filed a Motion to

Dismiss Appeal on December 23, 2013.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Mackey K. Hancock
                                                  Justice

Do not publish.




                                          2